Name: Commission Regulation (EEC) No 3990/87 of 23 December 1987 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: agricultural policy;  plant product
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 377 / 15 COMMISSION REGULATION (EEC ) No 3990 / 87 of 23 December 1987 amending Regulation (EEC ) No 1418 / 76 on the common organization of the market in rice CN code Description of goods ( b ) 1006 40 00 Broken rice ( c ) 1102 30 00 Rice flour 1103 14 00 Rice groats and meal 1103 29 50 Rice pellets 1104 19 91 Flaked rice 1108 19 10 Rice starch ' THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation ( EEC ) No 2658 / 87 of 23 July 1 9 87 on the tariff and statistical nomenclature and on the Common Customs Tariff (*), as amended by Regulation ( EEC ) No 3985 / 87 ( 2 ), and in particular Article 15 thereof, Whereas Council Regulation (EEC ) No 2658 / 87 establishes , with effect from 1 January 1988 , a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community ; Whereas , as a consequence , it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC ) No 1418 / 76 ( 3 ), as last amended by Regulation ( EEC ) No 3877 / 87 ( 4 ), according to the terms of the combined nomenclature ; whereas these adaptations do not call for any amendment of substance , HAS ADOPTED THIS REGULATION : 2 . Article 11a paragraphs ( 2 ), ( 3 ) and (4 ) are replaced by the following : '2 . By way of derogation from Article 11(1 ) ( a ), ( b ), ( c ), ( d ) and ( i ), no levy shall be charged on imports of products falling within subheadings 1006 10 91 , 1006 10 99 , 1006 20 and 1006 40 00 in the French overseas department of Reunion . 3 . By way of derogation from Article 11(1 ) ( e ), ( f), ( g ) and ( h ), the levy to be charged on imports of products falling within subheading 1006 30 in the French overseas department of Reunion shall be equal to be amount for the protection of the industry referred to in Article 14 ( 3 ). 4 . For consignments to the French overseas department of Reunion of products falling within heading No 1006 excluding subheading 1006 10 10 which come from Member States and are in one of the situations referred to in Article 9 ( 2 ) of the Treaty , a subsidy shall be granted , on application by the party concerned , equal to the levy in force for the product concerned . However , this subsidy shall :  in respect of products falling within subheadings 1006 30 11 and 1006 30 19 be equal to the levy applicable to products falling within subheading 1006 20 ,  in respect of products falling within subheadings 1006 30 91 and 1006 30 99 , be reduced by the amount for the protection of the industry referred to in Article 14 ( 3 )'. 3 . Annex B shall be replaced by the Annex to this Regulation . Article 1 Regulation (EEC ) No 1418 / 76 is modified as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The common organization of the market in rice shall comprise a price and trading system and cover the following products : CN code Description of goods ( a ) 1006 10 91 1006 10 99 Rice in the husk (paddy or rough ) 1006 20 Husked ( brown ) rice 1006 30 Semi-milled or wholly milled rice , whether or not polished or glazed ( ] ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 376 , 31 . 12 . 1987 , p. 1 . ( 3 ) OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 4 ) OJ No L 365 , 24 . 12 . 1987 , p. 1 . Article 2 This Regulation shall enter into force on 1 January 1988 . No L 377 / 16 Official Journal of the European Communities 31 . 12 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1987 . For the Commission Frans ANDRIESSEN Vice-President 31 . 12 . 87 Official Journal of the European Communities No L 377 / 17 ANNEX 'ANNEX B CN code Description Buttermilk , curdled milk and cream , yogurt , kephir and other fermented or acidified milk and cream , whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa Sugar confectionary ( including white chocolate ), not containing cocoa :  Other : - - Other ex 0403 1704 ex 1704 90 1704 90 51 "jt ° L 1704 90 99 J ex 1806 ex 1901 ex 1902 1902 20 1902 20 91 1902 20 99 . 1902 30 1902 40 1902 40 90 ex 1904 1905 90 20 ex 2004 2004 10 2004 10 91 ex 2005 2005 20 2005 20 10 2008 Chocolate and other food preparations containing cocoa excluding subheadings 1806 10 , 1806 20 70 , 1806 90 60 , 1806 90 70 and 1806 90 90 Malt extract ; food preparation of flour , meal , starch or malt extract , not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50% , not elsewhere specified or included ; food preparation of goods of heading Nos 0401 to 0404 , not containing cocoa powder Pasta , whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared , such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , cannelloni ; couscous , whether or not prepared :  Stuffed pasta , whether or not cooked or otherwise prepared :  - Other :    Cooked    Other  Other pasta  Couscous :  - Other Prepared foods obtained by the swelling or roasting of cereals or cereal products ( for example , corn flakes ); cereals , other than maize ( corn ), in grain form , pre-cooked or otherwise prepared , not containing cocoa Communion wafers , empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen :  Potatoes :  - Other :    In the form of flour , meal or flakes Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen :  Potatoes :   In the form of flour , meal or flakes Fruit , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included :  Nuts , ground-nuts and other seeds , whether or not mixed together :   Ground-nuts :    Peanut butter 2008 11 2008 11 10 No L 377 / 18 Official Journal of the European Communities 31 . 12 . 87 CN code Description 2101 Extracts , essences and concentrates , of coffee , tea or mate and preparations with a basis of these products or with a basis of coffee , tea or mate ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof: ex 2101 10  Extracts , essences and concentrates , of coffee , and preparations with a basis of these extracts , essences or concentrates or with a basis of coffee :  Preparations with a basis of coffee ex 2101 20  Extracts , essences and concentrates , of tea or mate , and preparations with a basis of these extracts , essences or concentrates , or with a basis of tea or mate :  Preparations with a basis of tea or mate ex 2105 00 Ice cream and other edible ice , not containing cocoa ex 2106 Food preparation not elsewhere specified or included ex 3505 Dextrins and other modified starches ( for example , pregelatinized or esterified starches ); glues based on starches , or on dextrins or other modified starches excluding starch esters and ethers falling within subheading 3505 10 50 3809 Finishing agents , dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations ( for example , dressings and mordants ), of a kind used in the textile , paper , leather or like industries , not elsewhere specified or included : ex 3809 10  With a basis of amylaceous substances